Title: To Thomas Jefferson from Sharp Delany, 21 November 1791
From: Delany, Sharp
To: Jefferson, Thomas



Sir
Customhouse Philada 21st Nov. 1791

I was not in the Office when your Note of this day came to hand.—I would wish therefore to advise You, that by Law when an Owner or Master clearing out a Vessell demands a Clearance without a specification of the Cargo it runs as follows—“Goods Wares and Merchandize as per Manifest filed in this Office,”—otherwise every article is included in the Clearance. The above information may perhaps be necessary. At least my duty and the respect I owe you will excuse this trouble.—I am Sir with great respect your Obedient humble Servt,

Sharp Delany

